Title: To George Washington from William Richardson Davie, 14 November 1798
From: Davie, William Richardson
To: Washington, George



Sir,
[14 November 1798]

I had the pleasure to acknowledge the rect of your Excellencys letter of the 24th of October by the last post, and ⟨stated⟩ the measures I should take to effect its object as early as possible.
On looking over the list of applicants for commissions it appeard

to me necessary to inform your Excellency, that these recommendations appear to have been made without any regard to the particular establishment on which the officers were to be placed in the regiments to be raised under the act &c. whether on the establishment or in the provisional Army, the want of attention to this circumstance may probably produce some delay and confusion—I have understood from some of the Gentlemen named in the list that they had no intention of going into service unless the provisional army was raised when they could consider it their duty, to turn out, and have given me an assurance to that effect. The list shall be returned agreeably to your request as soon as I obtain information sufficient to enable me to make the necessary remarks upon it—At present however it may be necessary to mention that I observe a Mr Peter Butts Oram recommended by Mr Grove and Mr Martin as a Captain of Cavalry—If this is the same P. B. O. who resided formerly in New bern and I never heard of any other man of that name these Gentlemen have permited their good nature to be imposed upon in this recommendation he is to my knowledge a very unworthy man and left this State about the year 1789 covered with infamy.
As to the Officers for the company of Dragoons, Mr William Gregory of Camden County near Edenton, the same Gentleman who is recommended by Mr Burges and Mr Blount M [ember] C[ongress] as a Field officer has assured me he will accept of the appointment of Capt. of Dragoons, and Mr McKennie Long of Halifax County son of the late Colo. Long of this place will accept of the lieutenancy they are respectable young men of good connections and well calculated for this service—I could easily procure a proper character here for the appointment of cornet but I thought it was better to recommend some person from the District of Hillsboro as their personal acquaintance in these different districts would enable them to recruit the troop immediately, and I have therefore written to the officers of the Cavalry of that District for that purpose.
I wish sincerely it may not be “unpropitious to the service” that the necessary arrangements have not been made to ensure the raising of these regiments this winter such a business is not the work of a week or a month, and if the country is invaded before there is a respectable force on foot we shall be obliged to resort to disagreeable expidient of making drafts.
